Citation Nr: 0926239	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for loss of a kidney, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia, which denied the benefit sought on appeal.  

In June 2007, the Veteran and his spouse testified at a 
hearing at the RO.  A transcript is of record.  

In September 2007, the Board remanded the Veteran's claim for 
additional development.  The case has now been returned to 
the Board for further review. 


FINDING OF FACT

The medical evidence of record does not establish that the 
Veteran's status post left nephrectomy was caused by active 
service, or that such condition is presumed to have been 
caused by the Veteran's military service, to include 
herbicide exposure.


CONCLUSION OF LAW

The Veteran's status post left nephrectomy was not incurred 
in or aggravated by active service, nor is such disability 
presumed to have had its onset in service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in January 2003, March 2006, and 
November 2007, the Veteran was furnished notice of the type 
of evidence needed in order to substantiate his claim, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the Veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The claim was 
readjudicated in a March 2009 supplemental statement of the 
case.

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Sutton v. Brown, 9 
Vet. App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service treatment 
records, post-service treatment records and reports, the 
Veteran's testimony before the Board, and statements 
submitted by the Veteran and his representative in support of 
the claim.  The Board also notes that this matter has been 
remanded for additional development.  Pursuant to the Board's 
September 2007 Remand, additional service treatment records 
form the Marine Corp Air Station (MCAS) El Toro were obtained 
and associated with the claims folder.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For nephritis there is a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. §§ 
3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In addition, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  Kidney disease, 
however, is not among the diseases identified in 38 C.F.R. 
§ 3.309 as being associated with herbicide exposure.  And 
there is no evidence that the Veteran had another condition 
listed among the diseases associated with Agent Orange for 
purposes of 38 C.F.R. § 3.309(e).  

With respect to a direct connection to the Veteran's service, 
the Board notes that the Veteran's service medical records do 
not indicate that the Veteran was treated for any kidney 
disorder, or symptoms related to any kidney disorder, in 
service.  The Veteran reported that he received medical 
treatment at Marine Corps Air Station (MCAS) El Toro base 
medical facilities for symptoms of blackouts and back pain in 
approximately 1968 prior to discharge from service.  He also 
has testified that he was treated for the same symptoms after 
service and subsequently underwent a number of surgeries 
which finally resulting in removal of the left kidney.  The 
service treatment records associated with the Veteran's 
claims file, however, do not indicate back problems or 
blackouts in service.  And while the Veteran's post-service 
records indicate that the Veteran had a left nephrectomy in 
1971, there is no competent medical evidence contained in the 
Veteran's claims file that connects this with the Veteran's 
military service, to include exposure to Agent Orange.  In 
this regard, the Board notes that the Veteran's claims file 
contains a September 1973 treatment note that indicates that 
the Veteran had a left nephrectomy for multiple kidney 
stones.

Based on the foregoing, the Board finds that the evidence is 
against the Veteran's claim.  Here, the Board notes that the 
Veteran had his left kidney removed as early as 1971, 
approximately three years after service discharge from 
military service.  And there is no medical evidence 
connecting this condition with his active service.

In addition to the medical evidence, the Board has considered 
the Veteran's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is not shown to be other than 
a layperson without the appropriate medical training and 
expertise, he is not competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value. 

Here, the Board notes that the Veteran had not been afforded 
a VA examination in order to address whether his left 
nephrectomy is related to his service.  Under VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent, and the Veteran is required to show some causal 
connection between his disability and his military service.  
Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 2003).  A 
disability alone is not enough.  Id.  

In this case, while the medical evidence indicates that a 
left nephrectomy was performed in 1971, there is no competent 
medical evidence indicating that the Veteran's condition is 
related to active duty service.  38 C.F.R. § 3.159(c)(4); see 
also Wells v. Principi, 326 F.3d 1381 (2003); Charles v. 
Principi, 16 Vet. App. 375 (2002).  The Board therefore 
concludes that a VA examination of the Veteran is not 
necessary in this case.  

As the medical evidence of record does not establish that the 
Veteran's loss of a kidney is causally related to his 
service-connected or his service, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for loss of left kidney is denied.





____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


